 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JIAME CALDERON, an individual and as          Case No. 1:17-cv-00040-BAM
     guardian ad litem for RC, a minor child;
11   MC, a minor child; and MC, a minor child,     ORDER SETTING BRIEFING SCHEDULE AND
                                                   HEARING DATE
12                        Plaintiffs,
                                                   Hearing Date:        May 19, 2020
13          v.                                     Time:                9:00 AM
                                                   Dept:                8 (BAM)
14   UNITED STATES OF AMERICA;
     TULARE REGIONAL MEDICAL
15   CENTER; LUIS A. SANCHEZ, D.O., and
     DOES 1 through 25, inclusive,
16
                          Defendants.
17

18

19          On April 8, 2020, the Court held a pretrial conference in this action. Counsel Raymond

20   Chandler and James Hudgens appeared by telephone on behalf of Plaintiffs Jiame Calderon, an

21   individual and as guardian ad litem for, RC, a minor child; MC, a minor child; and MC, a minor

22   child (“Plaintiffs”). Counsel Jeffrey Lodge and Philip Scarborough, along with Lynn Ernce,

23   appeared by telephone on behalf of Defendant United States of America. Counsel Dennis Thelen

24   and Alan Mish appeared by telephone on behalf of Defendant Luis A. Sanchez, D.O. Trial is set

25   for June 16, 2020.

26          During the pretrial conference, the Court and parties discussed disputed issues identified

27   in the Joint Pretrial Statement. As agreed at the conference, the parties will, as necessary, brief

28   the following issues for the Court’s consideration:       (1) Defendant United States’ position
                                                     1
 1   regarding the order and timing of the jury verdict and the Court’s issuance of findings of fact and

 2   conclusions of law; (2) Plaintiffs’ request for a res ipsa loquitur jury instruction; and (3)

 3   Plaintiffs’ position that they should be allowed to inform the jury of the MICRA cap for non-

 4   economic damages of $250,000.

 5          Opening briefs from the respective parties shall be filed on or before April 22, 2020. Any

 6   opposition or statement of non-opposition shall be filed on or before May 6, 2020. Optional

 7   replies must be filed no later than May 13, 2020. Briefing should be direct, concise and to the

 8   point on the particular issues. A hearing is set for May 19, 2020, at 9:00 AM in Courtroom 8

 9   (BAM) before Magistrate Judge Barbara A. McAuliffe. The parties are encouraged to appear

10   at the hearing by telephone with each party using the following dial-in number and access code:

11   dial-in number 1-877-411-9748; access code 3219139.
     IT IS SO ORDERED.
12

13      Dated:     April 8, 2020                             /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
